DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 25 June 2020 and 29 March 2021 have been considered.
	Claims 1-19 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Journal of Bacteriology, 93(1): 230-236, 1967) in view of Carr et al. (Biochemical Journal, 96: 688-692, 1965).
Park et al. describe extracting fatty acids and other lipids, including coenzyme Q, from Rhodomicrobium vannielii (abstract).  The Rhodomicrobium vannielii is cultivated, harvested and lyophilized (i.e., a coenzyme Q fermentation bacterium powder).  The lyophilized cells were extracted at room temperature by shaking (i.e., immersion extraction) with (1) acetone (one time); (2) 2:1 chloroform/methanol (three times); and (2) 1:1 chloroform/methanol (two times).  Each extract was separated from the cell residue by centrifugation and all of the extracts were 
Park et al. do not describe Rhodomicrobium vannielii which produces coenzyme Q10.
Carr et al. describe ubiquinone concentrations in Athiorhodaceae grown under various conditions (abstract).  A strain of Rhodomicrobium vannielii is described which contains coenzyme Q10 (pages 689-690 under “Identification of the ubiquinone homologue”, and Table 1).
It would have been obvious to one of skill in the art to have used the methods of Park et al. and applied them to the strain of Rhodomicrobium vannielii of Carr et al. to obtain coenzyme Q10 and phospholipids because both references describe the identification of coenzyme Q in the same species of bacteria (i.e., Rhodomicrobium vannielii) and one would therefore expect that the methods of Park et al. would be equally applicable to the extraction of lipids and fatty acids from either strain of R. vannielii.  Since the mixed solvent extraction of Park et al. resulted in the extraction of both coenzyme Q and phospholipids, the chloroform/methanol mixed solvents described by Park et al. are regarded as possessing the property of a three-dimensional Hansen solubility parameter between 21 and 23 (J/cm3)1/2 and a hydrogen bonding solubility parameter  between 10 and 12 (J/cm3)1/2.  Park et al. do not describe extracting a fermentation bacterium powder using an amount of a mixed solvent 3 to 10 times the weight of the powder (Claim 4).  Rather, Park et al. describes extracting 30 g of bacterial powder with 600 ml of a i.e., a ratio of about 20 g of mixed solvent to 1 g of powder.  It would have been obvious to one of skill in the art to have increased the amount of bacterial powder used in the extraction so that the ratio of mixed solvent is 3 to 10 times the weight of the powder because, by increasing the amount bacterial powder used in the extraction, one would expect to recover a greater amount of the lipid components in the powder.

Allowable Subject Matter
Claims 6-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2020/0399667 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652